Title: To George Washington from Rufus King, 6 February 1797
From: King, Rufus
To: Washington, George


                        
                            Sir 
                            London feb. 6. 1797
                        
                        
                        I have had the honor to receive your letter of the 22d of december. Count
                            Rumford being in Bavaria. I have requested the minister of that Country at this court, to
                            forward your Letter to the count with his next dispatch—I have delivered to Mr Fulton the
                            letter for him, and as soon as Sir John Sinclair returns to Town I will also deliver the
                            Letter addressed to him—I have before sent two copies of the Gazette containing the
                            Publication of the Chancery order that you enclosed to me for that purpose, by this
                            opportunity I transmit a third—our affairs here relative to the Execution of the Treaty are
                            in a good train; some delays and Difficulties have existed, but they exist no longer, and
                            the Commissioners are going on in a satisfactory manner—In the conferences that I have had
                            with this Government upon these and other Topics, I have found them candid and impartial in
                            as great a degree as I had expected—Several important points not settled by the Treaty still
                            remain open; and both time and patience are requisite even now to form a safe Opinion how
                            far we shall in the End be able to agree—I think I am not deceived in supposing that a
                            sincere and general desire exists in this Country to live in harmony and friendship with us;
                            this disposition is however filtered and enfeebled by Prejudices and Opinions connected with
                            the national commerce and marine, which make the government slow and cautious in every Step
                            which has a reference to these important concerns.
                        Some uneasiness has been manifest here for some few weeks past concerning the
                            situation of the British Territories in the E. Indies—It is not very easy to obtain good
                            information upon this Subject, but there is reason to believe that much disaffection exists
                            among the native troops in the Companys Service—the Establishment is understood to be 20000
                            Europeans, and 60000 native or Black Troops; whatever the origin of these discontents may
                            have been, and they are supposed to be of several years standing, they have lately risen to
                            such a pitch that the local Government of India has been compelled first to temporise, and
                            then, as is commonly the consequence, to submit to measures they were unable to prevent—Lord
                            Cornwallis is suddenly to be sent to Bengal, and with such extensive powers as it is hoped
                            will enable him to restore tranquillity—what may be his Success my want of accurate
                            information forbids me to conjecture.
                        From the continent as a Balance to the Glory acquired by the arch Duke, we have
                            just received the accounts of the astonishing victories lately gained by Buonaparte in
                            Lombardy—the immediate consequences must be the fall of Mantua and the easy subjugation of
                            the South of Italy.
                        
                        Whether these victories or any recent information from america have had any
                            influence with the Directory rispecting the Situation of General Pinckney remains to be
                            ascertained, but I have this morning been informed by Letters from Paris that on the 28th
                            ulto the General was ordered by the Directory to leave Paris, and that he intended to depart
                            on the 31st for Amsterdam—with perfect Respect I have the Honor to be Sir yr ob. &
                            faithful Ser.
                        
                            Rufus King
                            
                        
                    